J-S95003-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.D.G., A MINOR            IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: D.G., FATHER

                                                   No. 2496 EDA 2016


                Appeal from the Decree Dated July 27, 2016
           In the Court of Common Pleas of Philadelphia County
            Family Court at Nos: CP-51-DP-0002035-2014; and
                          CP-51-AP-0000378-2016


BEFORE: STABILE, MOULTON, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                     FILED FEBRUARY 08, 2017

     Appellant D.G. (“Father”) appeals from the July 27, 2016 decree of the

Court of Common Pleas of Philadelphia County (“trial court”), which

involuntarily terminated his parental rights to his male child, D.D.G.

(“Child”), born on November 17, 2005, under Section 2511(a)(1), (2) and

(b) of the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2) and (b), and

changed the permanency goal to adoption under Section 6351 of the

Juvenile Act, 42 Pa.C.S.A. § 6351. Upon review, we affirm.

     The facts and procedural history underlying this case are uncontested

and thoroughly recited by the trial court in its Pa.R.A.P. 1925(a) opinion.

Briefly, on August 19, 2014, the Department of Human Services (“DHS”)

received a General Protective Services (“GPS”) report, alleging that in June

of 2014, Child’s mother (“Mother”), S.S., left him with his maternal aunt for
J-S95003-16



the weekend and failed to return for him.             The report also alleged that

Father physically had abused Child and that Father forced Child to vomit as a

form of punishment.           Additionally, the report alleged that Child had

witnessed his parents use drugs and that he did not wish to return to his

Mother’s care.      On December 2, 2014, Child was adjudicated dependent.

DHS received legal custody of Child who continued to be placed with

maternal aunt.       Parents were provided with opportunities to rectify their

conduct for purposes of regaining custody of Child, but failed to complete

the objectives of their respective single case plan (“SCP”).          Specifically,

Father’s    objectives    included    attending   MENERGY,    where   he   was   to

participate in a domestic violence and spousal abuse program, which he

never completed.       Father’s other objectives were to complete a parenting

class, receive drug and alcohol treatment, and obtain employment. He failed

to satisfy these objectives. Also, Father tested positive for cocaine use on

December 2, 2014.

        On April 20, 2016, DHS filed petitions for involuntary termination of

the parental rights of parents, and for a change in the permanency goal for

Child to adoption.        Following a hearing, the trial court terminated the

parents’ parental rights to Child and changed the permanency goal to

adoption.     Father timely appealed.1         Father filed a concise statement of


____________________________________________


1
    Mother does not contest the termination of her parental rights to Child.



                                           -2-
J-S95003-16



errors complained of on appeal under Pa.R.A.P. 1925(a)(2)(i) and (b).         In

response, the trial court issued a Pa.R.A.P. 1925(a) opinion, concluding that

it did not abuse its discretion in terminating Father’s parental rights to Child

under Section 2511(a)(1), (2) and (b) of the Adoption Act.

        On appeal,2 Father raises three issues for our review, reproduced here

verbatim:

        I.    Whether the trial court erred and/or abused its discretion
              by terminating the parental rights of Father, D.G. pursuant
              to 23 Pa.C.S.A. [§] 2511(a)(1) where Father presented
              evidence that he tried to perform his parental duties but
              was denied access to his son.

        II.   Whether the trial court erred and/or abused its discretion
              by terminating the parental rights of Father, D.G. pursuant
              to 23 Pa.C.S.A. [§] 2511(a)(2) where Father presented
              evidence that he has remedied his situation by taking
              parenting classes, attending drug and alcohol treatment
              attended Menergy to address his goal domestic violence
              counselling [sic] and obtaining adequate housing for his
              family. Father has the present capacity to care for his
              child.


____________________________________________


2
    Our standard of review for orders terminating parental rights is as follows:

        When reviewing an appeal from a decree terminating parental
        rights, we are limited to determining whether the decision of the
        trial court is supported by competent evidence. Absent an abuse
        of discretion, an error of law, or insufficient evidentiary support
        for the trial court’s decision, the decree must stand. Where a
        trial court has granted a petition to involuntarily terminate
        parental rights, this Court must accord the hearing judge’s
        decision the same deference that we would give to a jury
        verdict. We must employ a broad, comprehensive review of the
        record in order to determine whether the trial court’s decision is
        supported by competent evidence.
In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005) (quoting In re C.S., 761
A.2d 1197, 1199 (Pa. Super. 2000) (en banc)), appeal denied, 982 A.2d
824 (Pa. 2005).



                                           -3-
J-S95003-16


       III.   Whether the trial court erred and/or abused its discretion
              by terminating the parental rights of Father, D.G. pursuant
              to 23 Pa.C.S.A. [§] 2511(b) where the evidence was
              presented that established [Child] had lived with his Father
              for the first part of his life. Additionally, Father was denied
              visitation with his child while his child was in placement.

Father’s Brief at 7.3

       After careful review of the record and the relevant case law, we

conclude that the trial court accurately and thoroughly addressed the merits

of the Father’s claims.4 See Trial Court Rule 1925(a) Opinion, 10/13/16, at

10-19. As the evidence of record reveals, Father’s repeated and continued


____________________________________________


3
  Insofar as Father argues that he was denied access to Child, we decline to
address this argument because Father failed to preserve it in his Rule 1925
statement. Established law makes clear any issues not raised in a Rule 1925
statement will be deemed waived. Commonwealth v. Castillo, 888 A.2d
775, 780 (Pa. 2005) (quoting Commonwealth v. Lord, 420, 719 A.2d 306,
309 (Pa. 1998)). The concise statement must properly specify the error to
be addressed on appeal. Commonwealth v. Dowling, 778 A.2d 683 (Pa.
Super. 2001). Moreover, the waiver standards apply in the family law
context.    See In re L.M., 923 A.2d 505, 509–10 (Pa. Super. 2007)
(applying Lord standard to appeal from order terminating parental rights);
In re C.P., 901 A.2d 516, 522 (Pa. Super. 2006) (holding mother waived
claim challenging termination of her parental rights because it was not
included in her concise statement, among other reasons); In re C.M., 882
A.2d 507, 515 (Pa. Super. 2005) (holding father waived issues regarding
goal change when he failed to specify argument in his concise statement).
Even if this argument was not waived, Father still would not be entitled to
relief. As the trial court noted, since November 2015, Father has failed to
contact the case manager to inquire about Child. Father similarly has failed
to meet the required SCP objectives to be reunified with Child, who
continues to feel uncomfortable being around his Father.
4
  Because we may affirm the trial court’s decision regarding the termination
of parental rights on any one subsection of Section 2511(a), we focused on
Section 2511(a)(2) and (b). See In re B.L.W., 843 A.2d 380, 384 (Pa.
Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).



                                           -4-
J-S95003-16



incapacity, abuse, neglect, and refusal has caused Child to be without

essential parental care for the entire life of the case and Father has failed to

meet the goals necessary to remediate the causes of his incapacity, abuse,

neglect, and refusal.5 Moreover, as the trial court observed, “termination of

Father’s parental rights would be in the best interest of Child, who lived with

his [m]aternal [a]unt and [u]ncle since placement started and is clearly

bonded with them.” Id. at 17. Accordingly, we conclude that the trial court

did not abuse its discretion in terminating Father’s parental rights to Child.

We, therefore, affirm the trial court’s July 27, 2016 decree.       We further

direct that a copy of the trial court’s October 13, 2016 Rule 1925(a) opinion

be attached to any future filings in this case.

       Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2017


____________________________________________


5
  A parent’s limited success with services designed to remedy barriers to
effective parenting may support termination under Section 2511(a)(2). See
B.L.W., 843 A.2d at 385. Termination of parental rights pursuant to Section
2511(a)(2) may be predicated upon either incapacity or refusal to perform
parental duties. In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).



                                           -5-
                                                                                Circulated 01/30/2017 03:46 PM




  THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA,                      PHILADELPHIA       COUNTY
                            IN THE COURT OF COMMON PLEAS


 IN THE INTEREST OF:                          FAMILY COURT DIVISION
                                              JUVENILE BRANCH

D.D.G., a Minor                             : CP-51-AP-0000378-2016/CP-51-DP-0002035-2014
d/o/b:   11/17/2005
                                                                                                 f   '



                                              Superior Court No.
Appeal of:                                    2496 EDA 2016
D.G., Father
                                                                                            .'

                                           OPINION



INTRODUCTION


            D.G., ("Father"), Appeals from the Decree and Orders entered by this Court on

July 27, 2016, granting the Petition to Involuntarily Terminate Father's Parental Rights to

his minor male child, D.D.G., ("Child"), born on November 17, 2005, and changing the

Child's Permanency Goal to Adoption, filed by the Department of Human Services

("DHS") on April 20, 2016, and served on all parties.

            After a full Hearing on the merits, this Court found that clear and convincing

evidence was presented to terminate the parental rights of both Father and Mother.

            In response to the Order of July 27, 2016, terminating his parental rights, Father,

by and through his counsel, filed a Notice of Appeal with Statement of Matters

Complained of on Appeal on July 28, 2016. Mother, S.S., did not appeal the Court

decision.




                                                                                                     1
            STATEMENT OF MATTERS COMPLAlNED OF ON APPEAL


          In his Statement of Matters Complained of on Appeal, Father raises the following
issues:

          a. The Trial Court erred and/or abused its discretion by entering
             an order on July 27, 2016 involuntarily terminating the parental
             rights of Father. More specifically, the Trial Court abused its
             discretion as substantial, sufficient and credible evidence was
             presented at the time of trial which would have substantiated
             denying the Petition for Goal Change Termination. The City
             has failed to meet its burden for termination by clear and
             convincing evidence under 23 Pa.C.S.A. §251 l(a)(l), (2), (5),
             and (8).

          b. The Trial Court erred and/or abused its discretion by
             terminating the parental rights of Father, pursuant to 23
             Pa.C.S.A. §251 l(b) where OHS failed to prove by clear and
             convincing evidence that involuntary terminating his parental
             rights best served the emotional needs and welfare of his child.




                                PROCEDURAL HI.STORY

          On August 19, 2014, the Department of Human Services (DBS) received a

General Protective Services (GPS) Report which alleged that in June 2014, the Child's

Mother, S.S., left the Child with his Maternal Aunt, T.S., for the weekend, and failed to

return for him; the Child's Father had physically abused him; that Father forced the Child

to vomit as a form of punishment; that the Child had witnessed his parents use drugs

together and that he did not wish to return to Mother's care. It further alleged that

Maternal Aunt, T.S., attempted to file for Custody of the Child at the Domestic Relations

Branch of the Philadelphia Family Court (DR Court), but was unable to afford the filing

                                                                                            2
fees; that T.S. wished to care for the Child. The Report also alleged that Mother had

seven (7) other Children who were not in her care and were being cared for by various

relatives; that Mother and Father had a history of using cocaine and marijuana combined

with phencyclidine (PCP); that Mother had a history of mental health issues. This Report

was substantiated.   (Exhibit "A" Statement of Facts, attached to DHS Petition for

Involuntary Termination of Parental Rights, filed 4/20/2016, ~"a").

        On August 20, 2014, DHS spoke to Maternal Aunt, T.S., and Child on the

telephone. T.S. informed DHS that she had been caring for the Child since June 8, 2014,

and Mother has had no contact with her or the Child since that time. T.S. further stated

that Mother has a history of drug use. The Child confirmed the allegations of the Report

and stated that he had witnessed his parents using cocaine. Child stated that his parents

physically abused him and that he did not wish to return to Mother's care. DHS

scheduled an appointment to visit the home on August 26, 2014. (Exhibit "A" Statement

of Facts, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

4/20/2016, ~"b").

       On August 26, 2014, DHS visited the home of Maternal Aunt, T.S. DHS

performed a home evaluation and deemed the home to be appropriate, and submitted

clearances for Maternal Aunt, T.S. and her husband, R.C. T.S. expressed her interest in

continuing to care for the Child. The Child told DHS that, in the past, Mother had taken

him to homes where people were using drugs. The Child stated that Father physically

abused him and used drugs in front of him. The Child further stated that he felt safe in

the care ofT.S. and that he did not wish to return to his parents' care. (Exhibit "A"




                                                                                            3
Statement of Facts, attached to OHS Petition for Involuntary Termination of Parental

Rights, filed 4/20/2016, 1"c").

         The Child informed OHS that he attended the second grade at Belmont Charter

School; however, he stated that he asked his Mother to keep him home from school for

approximately the last month of the 2013-2014 school year because he was being bullied.

(Exhibit "A" Statement of Facts, attached to OHS Petition for Involuntary Termination of

Parental Rights, filed 4/20/2016, 1"d").

         OHS attempted to visit Mother on several occasions; however, there was no

response. (Exhibit "A" Statement of Facts, attached to OHS Petition for Involuntary

Termination of Parental Rights, filed 4/20/2016, 1"e").

         On August 27, 2014, OHS obtained an Order of Protective Custody (OPC) for the

Child. He remained in the care of Maternal Aunt, T.S. (Exhibit "A" Statement of Facts,

attached to OHS Petition for Involuntary Termination of Parental Rights, filed 4/20/2016,

1"f').

         A Shelter Care Hearing was held on August 29, 2014, before the Honorable

Kevin M. Dougherty.    The Court found that legal custody of the Child, D.D.G.,   would

transfer to Philadelphia Department of Human Services. The Child to remain in Foster

Care through Kinship with Maternal Aunt and Uncle. OHS received a Report that

Mother had abandoned the Child and that the Child was not eating at home. (Shelter

Care Order, 8/29/2014).

         On November 18, 2014, a Hearing was held before Juvenile Master William Rice,

who deferred adjudication and ordered that the temporary commitment to OHS stand.

Master Rice ordered that Mother and Father be referred to Achieving Reunification


                                                                                            4
Center (ARC); that Mother have supervised visits at the Child's discretion; and that

Mother be referred to the Clinical Evaluation Unit (CEU) for a forthwith drug screen,

assessment and recommendations.     Continuation granted, all parties requested a Judge.

(Continuance Order, 11/18/2014).

        An Adjudicatory Hearing was held on December 2, 2014 before the Honorable

Allan L. Tereshko.   The Court found legal custody of the Child remains with DHS, and

placement in Foster Care through Kinship should continue. Child is with Maternal Aunt.

Mother and Father to have one hour supervised visitation weekly at the Agency. DHS to

apply for Child's Birth Certificate/Social Security Card, if necessary. Parents referred to

CEU for assessment, forthwith full drug and alcohol screen, and three (3) random drug

and alcohol screens. FSP meeting within 30 days. Parents to comply with all FSP

objectives, services and recommendations.    (Order of Adjudication and Disposition-

Child Dependent, 12/02/2014).

        On February 13, 2015, CEU submitted a Progress Report as to Mother stating that

Mother was a no call/no show to her scheduled appointment on December 23, 2014 and

that her drug screen on December 2, 2014 was positive for cocaine. (Exhibit "A"

Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

Rights, filed 4/20/2016, 1"j").

       A Permanency Review Hearing was held on February 20, 2015 before the

Honorable Allan L. Tereshko. The Court found the legal custody of the Child shall

remain with DHS. Placement of the Child remains in Foster Care (Kinship). Parents

referred to CEU forthwith for drug screen, assessment, monitoring, and three (3) random

drug screens prior to next Court date. Mother and Father to comply with domestic


                                                                                           5
violence counseling.    Father to continue parenting classes through ARC, Father to

continue drug and alcohol treatment through Northeast Treatment Centers (NET). Father

referred to Behavioral Health Services (BHS) for consultation and evaluation.      DHS to

ensure Child begins counseling.     Supervised visits for parents remains.   (Permanency

Review Order, 2/20/2015).

        On May I 1, 2015,    CEU submitted a Progress Report as to Father, stating that

Father engaged in Intensive Outpatient treatment through NET on December 29, 2014;

that his attendance was inconsistent;   and that his drug screen on December 2, 2014 was

positive for cocaine.   (Exhibit "A" Statement of Facts, attached to DHS Petition for

Involuntary Termination of Parental Rights, filed 4/20/2016, ~"l").

        A Permanency Review Hearing was held on May 12, 2015 before the Honorable

Allan L. Tereshko. The Court found the legal custody of the Child shall remain with

OHS. Placement of the Child remains in Foster Care (Kinship).        Mother and Father's

visits were suspended until the Child received two (2) therapy sessions. Mother and

Father were to sign appropriate releases. Court granted DHS permission to sign for the

Child to receive an evaluation and therapy forthwith. Mother referred to ARC for all

appropriate services. Parents referred to CEU forthwith drug screen, assessment,

monitoring, three (3) random drug screens prior to next Court date. Father referred to

ARC for appropriate services.     DHS to refer Father to MENERGY. (Permanency

Review Order, 5/ 12/2015).

       On July 13, 2015, DHS and the Community Umbrella Agency (CUA) held a

Single Case Plan (SCP) meeting. The parental objectives for Father were to complete the

Menergy program; to maintain sobriety; to comply with all recommended drug and


                                                                                            6
 alcohol treatments and screens; to refrain from illegal drug use; to engage in family

therapy when recommended; and to visit as permitted and agreed. Both Mother and

Father participated in the meeting and signed the SCP. (Exhibit "A" Statement of Facts,

attached to OHS Petition for Involuntary Termination of Parental Rights, filed 4/20/2016,

1"n").

         On July 22, 2015, Warren E. Smith (WES) Health Systems submitted a letter

regarding the Child which stated that he is afraid of his Mother and Father; that he does

not want to visit with his parents; that his fear has affected him mentally and emotionally;

and he is not emotionally or mentally ready to have family visits. (Exhibit "A" Statement

of Facts, attached to OHS Petition for Involuntary Termination of Parental Rights, filed

4/20/2016, 1"o").

         On July 27, 2015, CEU submitted a Progress Report as to Father, which stated

that Father engaged in Intensive Outpatient treatment through NET on December 29,

2014; that his attendance was sporadic; and that his last date of attendance was June 22,

2015. (Exhibit "A" Statement of Facts, attached to DI-IS Petition for Involuntary

Termination of Parental Rights, filed 4/20/2016,   1"p").

         On July 28, 2015, A Permanency Review Hearing was held before the Honorable

Allan L. Tereshko. The Court ordered OHS to provide parents with tokens. Parents are

referred to CEU for drug screen, reassessment and monitoring.     (Continuance Order,

7/28/2015).

         On October 8, 2015, ARC submitted a Parent/Caregiver Closing Summary Report

regarding Mother, stating that Mother is a re-enrollee; that she was previously closed out

at ARC on April 21, 2015; that she attended OHS Orientation on July 23, 2015; that


                                                                                             7
Mother only attended one Parent Action Network (PAN) Placement Workshop on August

22, 2015; that from September 9, 2015 until October 7, 2015 ARC made a number of

attempts to contact Mother, to no avail; and that on October 7, 205, her case at ARC was

closed due to non-participation.    (Exhibit "A" Statement of Facts, attached to DHS

Petition for Involuntary Termination of Parental Rights, filed 4/20/2016, ~"s").

        On October 20, 2015, WES Health Systems submitted a letter regarding Child

stating that the Child is still afraid of his parents; that he does not want visits with them;

and that he does not want to reunite with them. (Exhibit "A" Statement of Facts, attached

to DHS Petition for Involuntary Termination of Parental Rights, filed 4/20/2016, ~"t").

        On October 26, 2015, DHS and the CUA held an SCP meeting. The Permanency

Goal for the Child was changed to "Adoption".       The parental objectives established for

the parents were the same as previously established.     Both Mother and Father failed to

participate in the SCP meeting. (Exhibit "A" Statement of Facts, attached to DHS

Petition for Involuntary Termination of Parental Rights, filed 4/20/2016, ~"u").

        On October 26, 2015, CEU submitted a Progress Report as to Father, which stated

that Father engaged in Intensive Outpatient treatment through NET on December 29,

2014; that his attendance was sporadic; and that his last date of attendance was June 22,

2015; and that he was unsuccessfully discharged from treatment on July 15, 2015 due to

non-compliance with the treatment mandates.       (Exhibit "A" Statement of Facts, attached

to DHS Petition for Involuntary Termination of Parental Rights, filed 4/20/2016, if"v").

       A Permanency Review Hearing was held on October 27, 2015 before the

Honorable Allan L. Tereshko.       The Court found the legal custody of the Child shall

remain with DHS. Placement of the Child remains in Foster Care (Kinship) through


                                                                                                 8
Lutheran. Child's concurrent placement plan was "Adoption." Mother referred to CEU

for dual diagnosis assessment, monitoring, and a forthwith drug screen; that she re-

engage in ARC for parenting and domestic violence classes. Mother to provide

documentation of being accepted for inpatient medical treatment. Father is referred to

BHS for consultation/evaluation;    that he provide documentation of employment; Father

to be referred to MENERGY, appointments to be scheduled around his work schedule.

Father is legally responsible for the financial support of the Child, shall pay support to the

County in the amount as determined by the Court. CEU Reports as to Mother and Father

are incorporated by reference. (Permanency Review Order, 10/27/2015).

        On February 1, 2016, DHS and CUA held an SCP meeting. The permanency goal

for the Child was Adoption.    The parental objectives for the parents were the same as

previously established.   Mother and Father failed to participate in the SCP meeting.

(Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary Termination of

Parental Rights, filed 4/20/2016,   ~"y").

        On February 29, 2016, WES Health Systems submitted a letter regarding Child

stating that the Child is still afraid of his parents and that he does not want visits with

them. (Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary

Termination of Parental Rights, filed 4/20/2016, ~"z").

        On February 29, 2016, Community Behavioral Health (CBH) records stated that

Father was referred to BHS for an evaluation on November 3, 2015; Father telephoned

BHS stating that he would not be able to attend his evaluation appointment and

rescheduled for November 18, 2015; that on November 18, 2015 Father was a no show

for his evaluation appointment; and that as of February 29, 2016, CBH had no record of


                                                                                              9
Father being engaged in mental health treatment. (Exhibit "A" Statement of Facts,

attached to OHS Petition for Involuntary Termination of Parental Rights, filed 4/20/2016,

~"aa").

          On June 16, 2016, the Honorable Allan L. Tereshko continued the hearing for

service on parents. Child remains in Kinship Care through JFCS with Maternal Aunt.

CUA to assist with summer camp as to Child.       Safety as of 6/13/2016 (Continuance

Order, 6/ 16/2016).




TERMINATION HEARING


          On July 27, 2016, this Court held a Goal Change/Termination Hearing and heard

testimony on OHS's Petition to Terminate Father's Paternal Rights as to his Child, and

Change the Permanency Goal to Adoption.        Father was present and represented by his

attorney. (N.T. 7/27/2016, p.2 at 25).

          The Assistant City Solicitor, Megan Fitzpatrick's first witness was Shanae

Johnson, OHS Social Worker, who was the investigative worker for the GPS Report

called in August 2014 alleging drug and alcohol abuse by the parents and inappropriate

discipline.   She interviewed the parents, the Child and the Aunt. The Child, who was

eight (8) years old at the time, stated that he was fearful of Mother and Father's drug

involvement, and was able to articulate his parent's drug involvement in the home. The

Aunt stated that the parents had left the Child at the beginning of the summer and she had

not heard back from the parents. She found the Child to be credible, and consistent with

the allegations; the parents' drug screens were positive for drug use. (N.T., 7/27/2016, p.

10 at 1-25 & p.11 at l-17).

                                                                                           10
         She testified the initial recommendations for the parents at the time was CEU

drug screenings, BHS, and supervised visits with the Child at the Child's discretion.

Parents denied the Child's allegations regarding inappropriate physical discipline, which

the Child alleged Father would put his fingers down his throat to make him vomit,

whenever he stated he had a stomach ache. The Child also alleged the parents would use

physical discipline for no apparent reason. (N.T., 7/27/2016, p.10 at 1-25; p.11 at 1-17).

        On cross-examination by Faryl Bernstein, the Child Advocate, Ms. Johnson noted

the Child was interviewed at the home of Maternal Aunt and her husband, where the

Child had been dropped off in late June or early July, 2014. (N.T., 7/27/2016, p.14 at 13-

24).

        On cross-examination     by Lisa Visco, attorney for Father, Ms. Johnson stated her

last involvement in the case was a safety date on November 17, 2014. She further noted

the Child told her he did not want to see his parents at the time she was on the case.

(N.T., 7/27/2016, p.16 at 5-21).

        The next witness to testify was Carl Sauveur, the CUA Case Manager at Turning

Points for Children. He testified that visitation between the Child and his parents was

suspended per Court Order. A recommendation was needed from the Child's therapist

before visitation could be reopened, however, he received a letter from the therapist

stating the Child is emotionally and mentally not ready for visits with his family. Since

his agency has had the case, he noted that there has been no contact between the Child

and his parents.   (N.T., 7/27/2016, p.23 at 5-21).

        Mr. Sauveur testified he has had the opportunity to observe the relationship the

Child has with his Aunt and her husband, the Kinship source. He observed the


                                                                                             11
relationship to be a good one, and they are supportive of the Child's education and help

him with his schoolwork.    They go on outings with the Child and he seems to be really

bonded with his Maternal Aunt and Uncle.      He noted the Child currently looks to his

Maternal Aunt as a parent to meet his daily needs, and this home is a pre-adoptive home.

He last saw the Child at the home on July 18, 2016, and the Child appeared safe with his

needs being met. (N.T., 7/27/2016, p.24 at 8-24; p.25 at 1-6).

        Mr. Sauveur testified Father's objectives included attending MENERGY,

regarding the domestic violence and spousal abuse, which Father never completed.

Regarding employment, he noted that he did not believe Father was currently employed.

Regarding parenting class, Father did participate and complete a parenting class. (N.T.,

7/27/2016, p.33 at 10-25; p.34 at 11-15; p.35 at 21-24).

        Further testimony of Mr. Sauveur noted that regarding mental health, Father was

referred to BHS. Father was scheduled for drug and alcohol treatment, however he never

showed up. He further testified that Father tested positive for cocaine use on the testing

report dated December 2, 2014.    He also noted Father was referred to NET for intensive

outpatient treatment, however Father never completed that treatment nor has Father ever

re-engaged in any type of intensive outpatient treatment. (N.T., 7/27/2016,   p.35 at 8-15;

p.36 at 8-23.

        Mr. Sauveur noted he has not had contact with Father since November of 2015

and that Father has not ever reached out to him to inquire about his Child. He then

opined that the Child would not suffer irreparable harm if his Father's parental rights

were terminated because the Child does not feel comfortable with Father, nor does he




                                                                                             12
have a relationship with him. He lastly opined that Adoption would be in the best interest

of the Child. (N.T., 7/27/2016,   p.34 at 4-10; p.37 at 13-24).

        On cross-examination by Ms. Bernstein, the Child Advocate, Mr. Sauveur noted

the Maternal Aunt and Uncle have a daughter, who has a brother-sister relationship with

D.D.G. (N.T., 7/27/2016, p.27 at 8-17).

        Further on cross, he noted that Father was discharged from drug and alcohol

treatment in July of 2015 due to noncompliance, and Father has never provided any

documentation about his attendance at any other program, nor any documentation

regarding compliance with any of his SCP objectives.      He further noted that Father

refused to speak to him. Regarding the Child's relationship with his Father, Mr. Sauveur

stated the Child does not feel comfortable being around his Father, nor comfortable in

seeing him. He noted that Mother and Father currently reside together. (N. T., 7 /27/2016,

p.38 at 7-21; p.39 at 15-25; p.40 at 1-11).

        On cross-examination by Ms. Visco, Father's attorney, Mr. Sauveur stated that he

visited the family home on Spruce Street. He noted that after the Child was placed, the

parents made two telephone calls to him, however the Child was uncomfortable speaking

to them. He also testified that Father made two visits to Menergy in 2015, did not

complete the program and was unsuccessfully discharged from drug and alcohol

treatment at NET on July 15, 2015. He noted that Father has not had a positive drug

screen since July 2015. (N.T., 7/27/2016, p.41 at 2-22; p.42 at 2-24; p.43 at 10-25; p.44

atl9-24).




                                                                                          13
        On re-cross-examination by Ms. Fitzpatrick, attorney for DHS, Mr. Sauveur

stated that Father did not submit to any drug screens after the October 2015 hearing,

although he was Court Ordered to do so. (N.T., 7/27/2016, p.46 at 1-10).

        Father was the next witness to testify. He stated he attended and completed the

NET program. He also stated he is currently employed by his Uncle doing side jobs in

construction. He testified Mother lives with him in a two bedroom apartment. He also

stated he completed the week long parenting class in 2015. He noted that he was told he

could not have any contact with his son, and he did not have contact with him nor

Maternal Aunt or Uncle. (N. T., 7 /27/2016, p.4 7 at 1-25; p.48 at 4-25).

        Father testified he does not want his parental rights terminated. He claims to have

had an arrangement with the Maternal Aunt that the Child would spend the summer there.

He was going to pick up his son when school started again, but he received a letter from

DHS stating that he was placed and we had to go to Court. He denied he gave custody of

his son away. (N.T., 7/27/2016, p.49 at 9-25).

       On cross-examination by Ms. Fitzpatrick, Father stated he left numerous

voicemail messages for the Case Manager. Further, Father stated the Case Manager told

him his son did not want to see him and that he did not have a bond with him. Further, he

noted he could not provide documentation of his compliance with any of the programs he

was referred to. (N.T., 7/27/2016, p.51 at 1-25; p.52 at 1-11).


ST AND ARD OF REVIEW AND LEGAL ANALYSIS


       In reviewing an appeal from an order terminating parental rights, the Superior

Court adhere to the following standard:   [A]ppellate courts must apply an abuse of


                                                                                          14
discretion standard when considering a trial court's determination of a petition for

termination of parental rights.   As in dependency cases, our standard of review requires

an appellate court to accept the findings of fact and credibility determinations of the trial

court if they are supported by the record.   In re: R.J.T., 9 A.3d 1179, 1190 (Pa. 2010)      If

the factual findings are supported, appellate courts review to determine if the trial court

made an error of law or abused its discretion. Id.; R.I.S.,   [36 A.3d 567, 572 (Pa. 2011).

        Termination of parental rights is governed by Section 2511 of the Adoption Act

23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis.       Initially, the focus is

on the conduct of the parent. The party seeking termination must prove by clear and

convincing evidence that the parent's conduct satisfies the statutory grounds for

termination delineated in Section 2511 ( a). Only if the court determines that the parent's

conduct warrants termination of his or her parental rights does the court engage in the

second part of the analysis pursuant to Section 2511 (b): determination of the needs and

welfare of the child under the standard of best interests of the child. One major aspect of

the needs and welfare analysis concerns the nature and status of the emotional bond

between parent and child, with close attention paid to the effect on the child of

permanently severing any such bond. In re L.J\1., 923 A.2d 505, 511 (Pa.Super.2007)

( citations omitted). In re Adoption of C.J.P., 2015 Pa. Super. 80, 114 A.3d 1046, 1049-50

(2015). The Court need only agree with the orphans' court as to any one subsection of

Section 251 l(a), as well as Section 251 l(b), in order to affirm. In re Adoption ofC.J.P.,

2015 Pa. Super. 80, 114 A.3d 1046, 1050 (2015).




                                                                                                 15
         A. The Trial Court Properly Found the Department of Human Services Met
            Its Burden by Clear and Convincing Evidence To Terminate Father's
            Parental Rights Pursuant to 23 Pa.CS.A. §251l{a)(l), and (2), 1


         This Court found clear and convincing evidence to terminate Father's parental

rights pursuant to 23 Pa.C.S.A. §2511 (a)(l ), and (2).

         After hearing the credible testimony of the DHS Social Worker and the CUA

Case Manager, the Court found by clear and convincing evidence that their observations

and conclusions regarding Father's non-compliance with the FSP objectives, and lack of

ability and or refusal to fulfill his parental responsibilities were persuasive.

         The Record demonstrates Father's ongoing inability to perform his parental

duties and also his failure to remedy the conditions that brought the Child into

care.

         Testimony presented provided clear and convincing evidence that the Child

         1
           l(a) General Rule. -the rights of a parent in regard to a child may be terminated after a petition
filed on any of the following grounds:

         (I) The parent by conduct continuing for a period of at least six months immediately preceding
             the filing of the petition either has evidenced a settled purpose of relinquishing parenting
             claim to a child or has refused or failed to perform parental duties.
         (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has caused the
             child to be without essential parental care, control or subsistence necessary for his physical or
             mental well-being and the conditions and causes of the incapacity, abuse, neglect or refusal
             cannot or will not be remedied by the parent.

         (5) The child has been removed from the care of the parents by the court or under a voluntary
         agreement with an agency for a period of at least six months, the conditions which led to the
         removal or placement of the child continue to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time, the services or assistance reasonably available to the
         parent are not likely to remedy the conditions which led to the removal or placement of the child
         within reasonable period of time and termination of the parental rights would best serve the needs
         and welfare of the child.

        (8) The child has been removed from the care of the parent by the court or under voluntary
        agreement with an agency, 12 months or more have elapsed from the date of removal or
        placement, the conditions which led to the removal or placement of the child continue to exist and
        termination of the parental rights would best serve the needs and welfare of the child.


                                                                                                                16
was and continues to be fearful of his parents because of their continued use of illegal

substances and the abuse he has suffered. The Child, who is ten years old, chooses not to

have contact with them.


          B. Trial Court Properly Found that Termination of Father's Parental
             Rights was in the Children's Best Interest and that DUS Met Its Burden
             Pursuant to 23 Pa.C.S.A. §25ll(b).2

         After the Court finds that the statutory grounds for termination have been

satisfied, it must then determine whether the termination of parental rights serves the best

interests of the children pursuant to 251 l(b) In re Adoption ofC.L.G., 956 A2d 999

(Pa.Super 2008). In terminating the rights of a parent, the Court 'shall give primary

consideration to the development, physical and emotional needs and welfare of the

child." 23 Pa.C.S.A. §251 l(b).         One major aspect of the needs and welfare analysis

concerns the nature and status of the emotional bond between parent and child. In re

T.S.M., 71 A3d.


         The testimony provided this Court with clear and convincing evidence that

termination of Father's parental rights would be in the best interest of the Child, who

lived with his Maternal Aunt and Uncle since placement started and is clearly bonded

with them. They are supportive of the Child's education and help him with his

schoolwork.      They go on outings with the Child, and the Child currently looks to his



2
  Other Considerations.-The court in terminating the rights of a parent shall give primary consideration
to the developmental, physical and emotional needs and welfare of the child. The rights of a parent shall
not be terminated solely on the basis of environmental factors such as inadequate housing, furnishings,
income, clothing and medical care if found to be beyond the control of the parent. With respect to any
petition filed pursuant to subsection (a)(l),(6) or (8), the court shall not consider any efforts by the parent
to remedy the conditions described therein which are first initiated subsequent to the giving of notice of
the filing of the petition.
                                                                                                             17
Maternal Aunt as a parent to meet his daily needs,



                                          CONCLUSION


        As discussed above, the Trial Court found that Father's testimony was not

credible regarding his compliance with objectives. He failed to provide documentation of

successful completion of Court Ordered requirements.      On the contrary, credible

testimony and documents were presented by the Social Worker and Case Manager that

corroborated their testimony that Father failed to complete requirements, and evidenced

an incapacity to parent. He has not contacted the provider or OHS to learn about the

growth and well- being of the Child. The Court was not persuaded that Father could or

would resolve these issues in the near future.


       This Court finds credible the testimony from the Agency workers that the Child

would not suffer irreparable harm if Father's rights were terminated and that termination of

Father's parental rights would be in the best interest of the Child.


         The Court concluded:


               "Considering the evidence was clear and convincing and
               DHS has established under 2511 (a)(l) and (2) that Father
               has failed to remedy the issues that brought the Child into
               care and will not be able to remedy those issues going
               forward. There's an estrangement between him and the
               Child which has not been remedied nor has Father made
               any believable efforts to remediate the impaired
               relationship.

               Father's rights are terminated pursuant to 2511 (a)( 1) and
               (2) and 2511 (b ). There would be no irreparable harm
               because the Child does have a parent child relationship
               with his foster resource and does not have one with Father
                                                                                          18
               so there would be no harm let alone irreparable harm in
               terminating.

               Since both Mother and Father's rights have now been
               terminated the goal can be moved to adoption for this
               Child.

               Any issues of credibility between and case worker and
               Father are resolved in favor of DHS and the case worker.

       (N.T. 7/27/2016,   p.52 at 18-25; p.53 at 1-19).



       For the foregoing reasons, this Court respectfully requests that the Order of July

27, 2016 Terminating Father, D.G.'s Parental Rights and changing the Child's

Permanency Goal to Adoption be AFFIRMED.




                                               BY THE COURT:




                                               ALLAN L. TERESHKO, Sr. J.
   ID - l 1> -\ ~
DATE




                                                                                            19